        Case 1:18-cr-00350-BLW Document 33 Filed 02/05/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:18-cr-00350-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 ARTHUR HUBERT MEYER, III,

        Defendant.



                                INTRODUCTION

      Before the Court is Arthur Meyer’s Motion to Reduce Sentence Pursuant to

18 U.S.C. 3582(c)(1)(A)(i). Dkt. 30. The Government filed a Motion to Dismiss

Meyer’s motion for failure to exhaust administrative remedies. Dkt. 32. For the

reasons that follow the Court will grant the Government’s motion and deny

Meyer’s motion without prejudice.

                                BACKGROUND

      On July 15, 2019, Meyer was sentenced to 120 months incarceration for

possession with intent to distribute methamphetamine. Dkt. 26. Meyer is currently

incarcerated at FCI Sheridan.

      In his motion Meyer alleges that he submitted his compassionate release




MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00350-BLW Document 33 Filed 02/05/21 Page 2 of 3




request to the Warden on June 27, 2020. The Government states that as of January

25, 2020, the Bureau of Prisons has no record of Meyer’s petition for

compassionate release. Meyer did not attach a copy of his request to the Warden to

his motion.

                                      ANALYSIS

      Meyer seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To grant

compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. The

statute provides, in relevant part, that a court

      [...] upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden of the
      defendant's facility, whichever is earlier, may reduce the term of
      imprisonment[...]

18 U.S.C. § 3582(c)(1)(A).

      The requirement that an inmate petition the Warden for compassionate

release is mandatory. Under the statute, the 30-day clock does not start running

until the Warden has received the petition. Because the Warden has not received

Meyer’s petition for compassionate release, Meyer has not exhausted his

administrative remedies. Therefore, the Court will grant the Government’s motion

to dismiss and deny Meyer’s motion without prejudice. Meyer may refile his



MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00350-BLW Document 33 Filed 02/05/21 Page 3 of 3




motion after exhausting his remedies as required by the statute.

                                     ORDER

      IT IS ORDERED that

   1. The Government’s Motion to Dismiss (Dkt. 32) is GRANTED.

   2. Meyer’s Motion for Compassionate Release (Dkt. 30) is DENIED without

      prejudice.



                                             DATED: February 5, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
